Judgment modified by striking out the allowance of seventy-five dollars as counsel fees, and further modified by inserting therein a provision that the plaintiff shall be allowed to occupy the premises and have the use of the furniture upon the terms specified in the judgment only so long as the defendant consents thereto; and as so modified the judgment is affirmed, with costs to respondent. All concurred, except McLennan, P. J., who dissented and voted for affirmance, except as to the provision as to counsel fees.